                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Jeffrey J. Jadwin,

                      Plaintiff,                 :   Case No. 2:18-cv-271

       - vs -                                        Judge Sarah D. Morrison
                                                     Magistrate Judge Elizabeth Preston Deavers
Commissioner of Social Security,
                                                 :
                      Defendant.


                                            ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by Magistrate Judge Preston Deavers on July 18, 2019. (ECF No. 15). The time for filing

objections has passed, and no objections have been filed. Therefore, the Court ADOPTS the

Report and Recommendation. For the reasons set forth in the Report and Recommendation, the

Court OVERRULES Plaintiff’s statement of specific errors and AFFIRMS the Commissioner’s

decision. The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this Order and

terminate this case from the docket records of the United States District Court for the Southern

District of Ohio, Eastern Division.

       IT IS SO ORDERED.



                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
